Citation Nr: 0127413	
Decision Date: 12/17/01    Archive Date: 12/28/01

DOCKET NO.  97-12 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
claimed as due to exposure to asbestos while on active duty.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to April 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO), which denied the veteran's 
claim of entitlement to service connection for a pulmonary 
disorder, claimed as due to exposure to asbestos.  He 
subsequently perfected a timely appeal regarding that 
decision.

The record reflects that, in February 1999, the veteran 
presented testimony at a personal hearing before the 
undersigned Member of the Board.  A transcript of the hearing 
was obtained and associated with the claims folder.

In May 1999, the Board remanded this case to the RO for 
additional evidentiary development.  In September 2001, the 
RO issued a Supplemental Statement of the Case (SSOC), which 
continued to deny the veteran's claim of entitlement to 
service connection for a pulmonary disorder, claimed as due 
to exposure to asbestos.  The claims folder was subsequently 
returned to the Board.


REMAND

The veteran is seeking entitlement to service connection for 
a pulmonary disorder.  He essentially contends that this 
disability is related to exposure to asbestos, which he 
asserts occurred while he was serving on active duty in the 
Air Force.  He has reported that he served as a policeman in 
the Air Force, and that his duties required him to frequently 
work inside boiler rooms, which caused him to be exposed to 
airborne fibers and dust.  He has stated that asbestos was 
used as insulation in these boiler areas and that it 
surrounded the various steam pipes.

The veteran has also reported that he was exposed to asbestos 
material that was used in the filtration process that treated 
polluted water.  He explained that his duties required him to 
be present around all of these activities.  The Board notes 
in passing that the veteran's DD Form 214 is of record, and 
that this document indicates that he served as a security 
patrolman during service.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance by the Board or the RO with remand 
instructions is neither optional nor discretionary.  The 
Court further held that, where the remand orders of the Board 
or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance. 

In the February 1999 Remand, the Board instructed the RO to 
contact the Department of the Air Force and inquire as to 
whether that agency has any information regarding the use of 
asbestos at water pollution distillation facilities or at the 
units in which the veteran claimed to have been exposed, and 
whether such use posed a health risk.  It appears that the RO 
initially attempted to comply with the Board's instructions 
by issuing requests for such information to the Department of 
the Air Force in October 1999 and October 2000.  However, 
after the RO was informed by the Air Force in March 2001 that 
these requests had been forwarded to the Navy Medical Liaison 
Office, it appears that no further responses were received 
from either the Air Force or the Navy, and no subsequent 
follow-up requests were ever made by the RO.  Instead, it 
appears that personnel within the RO determined that such 
follow-ups were pointless, because they believed it was 
unlikely that the information sought by the Board actually 
existed.  As explained in the September 2001 SSOC, extensive 
discussion took place between personnel within the RO, and it 
was determined that no office within the Department of the 
Air Force, or within the entire Federal government, would 
likely be able to provide information regarding the veteran's 
alleged exposure to asbestos fifty years ago.

In light of the aforementioned evidence, the Board believes 
that this case must once again be remanded to the RO in order 
to ensure full compliance with the instructions set forth in 
the February 1999 Remand.  See Stegall, supra.  While the 
Board understands that personnel in the RO have a great deal 
of experience in attempting to obtain information from 
service departments and various other agencies within the 
Federal government, and that they are likely to be quite 
knowledgeable when it comes to determining what type of 
information may be available, we believe that, under the 
circumstances of this case, it is important to obtain a 
response from the service department in question as to 
whether any information may be available regarding the 
veteran's alleged asbestos exposure in service.  This 
development is required because there is currently no 
evidence of record supporting the veteran's assertions of 
asbestos exposure, and because such exposure is a vital 
element in establishing his claim.

The Board is, of course, cognizant that the RO did take some 
initial steps in attempting to ascertain whether information 
regarding asbestos exposure during the veteran's period of 
service was available from the Air Force.  However, it 
appears that the RO abandoned its inquires without obtaining 
either an affirmative or negative response from the service 
department as to whether such information was available.  
Under the Veterans Claims Assistance Act of 2000 (VCAA), 
whenever the Secretary attempts to obtain records from a 
Federal department or agency, the efforts to obtain those 
records shall continue until the records are obtained, unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(now codified at 38 U.S.C. § 5103A (West Supp. 2001)).

As explained above, the RO issued two requests for 
information regarding the veteran's possible asbestos 
exposure to the Department of the Air Force.  Instead of 
responding in either the affirmative or the negative as to 
whether such information is available, the Air Force 
indicated that the RO's request had been forwarded to the 
Navy Medical Liaison Office.  Since that time, no further 
response has been received by the RO from either the Air 
Force or the Navy, and no further follow-up requests have 
been issued by the RO to either of these departments.  

The Board is of the opinion that the RO's record development 
efforts, although clearly well intended, do not satisfy the 
requirement of the VCAA that efforts to obtain records from 
another government agency "continue until the records are 
obtained."  Although the Board recognizes that the 
forwarding of this request by the Air Force to the Navy 
suggests that the Air Force does not possess such 
information, the Board does not believe that this fact, 
without further explanation, is sufficient to satisfy the 
requirement that it be "reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile" so as to relieve the RO of any duty to take 
further action to obtain these records.  Moreover, the act of 
forwarding the RO's request to an office within the Navy 
certainly suggests a legitimate possibility that the Navy may 
in fact possess such information.

Judicial precedent also mandates further efforts to elicit at 
least a reply from each pertinent military department.  See 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (VA must in 
certain cases make multiple attempts to obtain service 
medical records and notify the veteran of its failure to 
obtain them), appeal dismissed, 15 Vet. App. 48 (2001); 
Jolley v. Derwinski, 1 Vet. App. 37 (1990) (VA has a 
statutory duty to assist the veteran in obtaining military 
records).  Where documents containing certain information are 
under VA control (real or constructive), failure to produce 
them is likely to frustrate an award of benefits.  See 
Simmons v. West, 14 Vet. App. 84, 89 (2000).

In light of the foregoing, the Board believes that this case 
must be remanded, so that the RO can once again inquire as to 
whether the Air Force has any information regarding the use 
of asbestos at water pollution distillation facilities or at 
the units in which the veteran claimed to have been exposed, 
and whether such use posed a health risk.  The RO should also 
issue a request for this information to the Navy Medical 
Liaison Office, accompanied by an explanation that a similar 
request from the RO to the Air Force had been forwarded to 
that office between November 2000 and March 2001.

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the Department of 
the Air Force and request that it provide any 
information regarding the use of asbestos at 
water pollution distillation facilities or at 
the units in which the veteran claimed to have 
been exposed, and whether such use posed a 
health risk.  The Air Force should be advised 
that the veteran was stationed at the 4915 
Installation Squadron at Kirkland Air Force 
Base, from May 1954 to June 1954; the 6607 
Installation Squadron, operating in Greenland; 
from July 1954 to March 1955; and HQ, 2848th 
Air Base Wing Group, at Norton Air Force Base, 
from April 1955 to March 1956.

2.  The RO should also issue a request for the 
above types of information to the Navy Medical 
Liaison Office, accompanied by an explanation 
that a previous request from the RO to the Air 
Force had been forwarded to that office 
between November 2000 and March 2001.

3.  The RO should clearly document all efforts 
undertaken to obtain these records, and 
associate any responses and/or records 
obtained with the veteran's claims file.  If 
any other potential sources for this 
information are identified by either the 
Department of the Air Force or the Navy 
Medical Liaison Office, the RO should pursue 
those avenues of development in an attempt to 
verify the veteran's alleged exposure to 
asbestos.  If for any reason these records are 
found to be unavailable, such should be noted 
and explained in the claims folder.

4.  Following completion of the foregoing, the 
RO should review the claims folder and ensure 
that all developmental and notification 
actions required by VCAA have been completed 
in full.  The RO is free to undertake any 
additional evidentiary development it deems 
necessary, to include undertaking further 
development of the medical evidence. 
Thereafter, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for a pulmonary disorder, claimed 
as due to exposure to asbestos while on active 
duty.  If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished with copies of a 
Supplemental Statement of the Case and given 
an opportunity to respond.    

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2001).



